The present application is examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the 9-1-2022 amendment
Canceled 	19
New		25
Amended 	1 21 23
Claims 1-18, 20-25 are examined. 		
Filing date 22 January 2019

				Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s) is/are directed to one or more abstract idea(s).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the abstract idea(s).  
Step 1
The claims and their dependents are directed to one of the statutory classes (1 process, 21 article of manufacture, 23 machine). The claims herein are directed to subject matter which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes).  
Step 2a Prong 1
Because abstract ideas, laws of nature, and natural phenomenon "are the basic tools of scientific and technological work", the Supreme Court has expressed concern that monopolizing these tools by granting patent rights may impede innovation rather than promote it. See Alice Corp., 573 U.S. at 216, 110 USPQ2d at 1980; Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 (2012). 

Claims are directed to TARGETED ADVERTISING USING OLD MATH. 
The math from 70 years ago in the independent claims is SURVIVAL ANALYSIS.
(University of Chicago Press, Paul Meier, "Nonparametric estimation from incomplete observations” J. Amer. Statist. Assoc. 53 (282): 457–481 (1958) already provided to applicant)(this is the original paper teaching survival analysis, e.g. of patients). At bottom of p.459-460, reader can see survival analysis data started with a sample size of 100 in 1955. The calculations are simple with just 100. The next year 1956 there are 1000 data, and the math gets tedious for a human, but that’s all. 70 years ago, the first survival analysis was done with pencil and paper. No computers needed. Choosing to implement the idea via computer, abacus, slide rule, chisanbop – these do not transform an idea into patent eligible invention. And to use a computer is mere Applicant’s choice of a particular technological environment. Page 463 shows sample size is selectable; it wouldn’t even have to be 100.
Here, the workpiece is ad impressions. 
There, the workpiece was patient data. 
The claims are to survival analysis of ad impressions -- instead of patient data.
The difference is one of a substitution, a swap of one data label for another, like swapping music in a player piano (as pointed out by Chief Judge Archer in In re Alappat).
The claim(s) is/are directed to math for CERTAIN METHODS OF ORGANIZING HUMAN BEHAVIOR. The claims are directed to data gathering and doing a SURVIVAL ANALYSIS to determine a factor of ad effectiveness. The claims are Certain Methods of Organizing Human Activity such as
[Wingdings font/0x9F] fundamental economic principles or practices (including hedging, insurance, mitigating risk) 
[Wingdings font/0x9F] commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
[Wingdings font/0x9F] managing personal behavior or relationships or interactions
Alice
clearinghouse
implemented by computer
Here
survivor analysis of ads
implemented by computer
Ultramercial
advertising
implemented on Internet
Bilski
hedge
implemented by computer


Exemplary Claim 1

1. (Currently Amended) A method, comprising:
[Wingdings font/0xA2] collecting [, using a monitoring application executed on a plurality of user systems, ] information about user activity on the internet
[Wingdings font/0xA2] receiving, based on the collected information about user activity, first data indicative of a first plurality of content impressions within a first portion of a campaign
[Wingdings font/0xA2] receiving second data indicative of awareness of a user of the campaign
[Wingdings font/0xA2] determining, based on the first data, first one or more timing characteristics associated with the first plurality of ad content impressions
[Wingdings font/0xA2] accumulating the first one or more timing characteristics to determine an elapsed duration of time of a first subset of the first plurality of content impressions or a first quantity of content impressions of the first plurality of content impressions
[Wingdings font/0xA2] using a survival analysis to determine, based on the first data, the second data, and the elapsed duration of time of the first subset of the first plurality of content impressions or the first quantity of content impressions of the first plurality of content impressions, a model having one or more
factors
[Wingdings font/0xA2] applying the model to determine an estimated effect of a second plurality of content impressions within a second portion of the campaign
[Wingdings font/0xA2] outputting the estimated effect of the second plurality of content impressions within the second portion of the campaign as a report.
[Generic element]
+
Certain Methods Of Organizing Human Behavior


SAP America (CAFC): 
“We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is NOT ENOUGH for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct” from demonstrating novelty or nonobviousness. 
	

Thus, the claims “recite” an abstract idea (i.e. “PEG” Revised Step 2A Prong 1=Yes).
Claim 1 can be done with pencil and paper or mentally.
Reader can put Paul Meier’s article and application side-by-side. What reader sees in Meier’s article is a math journal article. What reader sees in the application is another math article.
Additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to: medium, processor, storage in claim 21-24. 
Other steps do not present significantly more or integrate the idea into a practical application.
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Prong 1 answered “YES”, the next question in Prong 2 is whether there is an integrated practical application. This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – medium, processor, storage to perform the claim steps. The elements are recited at a high-level of generality (e.g. generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component, general linking of idea to generic element. Accordingly, these additional elements do not integrate the abstract idea into a practical application for lack of any meaningful limits on practicing the abstract idea. Claim 1 has no hardware. One could do it with pen and paper, or mentally. Claim 2, 22, 24 describe the idea and merely repeat the idea using more data. The rest of the dependent claims merely describe data (impression data, timing data, factor, awareness likelihood). The math is the same but given a data label such as ad awareness data, timing data, device type data. The timing characteristics and device type use the math from Meier’s paper, (such as where time events in patients who are control or treated are associated with timing characteristics, e.g. of a hazard function). Here, applicant’s timing characteristics use the same math but with a new data label, an advertising data label. Claims 13-16 use a covariate of the hazard function (here, the covariate is labeled first device, second device, instead of a medical treatment label such as gender, age, smoking). Using device type as a covariate in survival analysis for marketing in Certain Methods of Organizing Human Behavior, and the Weibull math distribution has long been used for expectation of a terminal event including device failure or any other terminal event. Examples of terminal events: patient dies, marketing conversion, customer relationship ends, customer event. 
Step 2b
The additional elements medium, processor, storage are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment. Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the industry.
Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p.16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers" (citing Bilski 561 US at 610).  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic computer processors and software that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation. The additional element merely instruct that the execution of the abreact idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the computer, processor, medium do something unconventional such that Applicant has improved computer functionality. Applicant presents an abstract idea for which computers are invoked merely as a tool. 
Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
The further elements of the claims are merely directed to further abstract ideas (a plurality of exceptions December 16, 2014 Interim Guidance p 74625, Fed Register Vol 79 No 241) and in ordered combination pose a list of abstract ideas, and invoke merely as a tool what is conventional (medium, processor, storage). There is no improvement in these items, but rather they are invoked as a tool to solve a business problem (marketing), not a technical problem. 
In a search for an inventive concept, one may look to Applicant’s own words in Specification and find marketing and advertising ¶ 4-5.
Well-understood routine and conventional monitoring app 
US 6847992 4:55-67
US 20190180325 ¶ 35
US 20200027131 ¶ 20
US 20110040586 ¶ 52
US 20170293934
US 20160063540
US 20160217491
US 20180293281
US 20140040035
US 20160189192
US 20160189192
US 20170293954 

The claim limitations alone or in ordered combination do not improve upon the technical field to which the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of any device itself. Wiley Encyclopedia of Computer Science and Engineering (2009) is a general technical reference with these generic elements, which was already provided to Applicant. The reference is the kind a person of ordinary skill in the art would have “hanging on their wall“, e.g. as an icon on computer wallpaper. Display (presentation) is mentioned 427 times includes display (Wiley p.2261), memory at p. 2263 (mentioned 1700+times in Wiley), database, server p.125, server 610 times (at least e.g. p.1982), processor 639 times (e.g. p. 1242-1243), database 1728 times (e.g. p.1253), storage medium (e.g. p.131), computer (3553 times, e.g. p.283), network (at least p.1700-1707), interface for signaling or display (770 times at least p.1700-1707). The final step is extra-solution activity (display outputting in Wiley).  
The additional elements alone or in combination are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond generic linking use of an abstract idea to a particular technological environment. Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are generic activities previously known to the industry. Moreover, these generic limitations do not lead to an integrated practical application because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers"(citing Bilski 561 US at 610).  Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to an integrated practical application.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself.  
Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers"(citing Bilski 561 US at 610).  
Moreover, mere recitation of a machine or medium (claim 21, 23) in the preamble does not make a claim statutory under 35 U.S.C. 101, as seen in the Board of Patent Appeals Informative Opinion Ex Parte Langemyr (Appeal 2008-1495).  Moreover, mere mention of a piece of a computer or processing device does not confer patentability. Alice Corporation Pty. Ltd. v CLS Bank International ("Alice Corp") 573 US __ (2014). Incorporating the two-step test espoused in its recent decision in Mayo v. Prometheus 566 U.S. ___ (2012), the Court describes a first inquiry as to whether the claims at issue are directed to a patent-ineligible concept. If so, the Court requires a second inquiry as to whether the elements, individually or in combination, “transform” the nature of the claims into a patent-eligible invention. The Court described this second step as a search for an inventive concept, “i.e., an element or combination sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.”  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic elements that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea. The additional element merely instruct that the execution of the abreact idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the computer, processor, medium do something to improved hardware functionality.
The further elements of the claims are merely directed to further abstract ideas and in ordered combination pose a list of abstract ideas, and invoke merely as a tool what is generic. Here, the claims neither improve the technological infrastructure nor provide particular solutions to challenges. Rather, in ordered combination the claim limitations spell out the steps of determining an ad effectiveness factor. 
In addition to these indisputably generic features medium, processor, storage, Applicant did not invent any of those features, and the claims do not recite them in a manner that produces a result that overrides the generic use of these known features. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258 (Fed. Cir. 2014). When viewed as an ordered combination, the proposed claims recite no more than the sort of “perfectly” generic computer components employed in a customary manner that we have held insufficient to transform the abstract idea into a patent-eligible invention. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016). We must thus conclude that the claims fail step two as well.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic computer processors and software that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be generic in any computer implementation. The additional element merely instruct that the execution of the abstract idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the computer, processor, storage do something nongeneric such that Applicant has improved computer functionality. Applicant presents an idea for which computers are invoked as a tool. 
By way of example, in Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the steps in the claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.’" 850 F.3d at 1339-40; 121 USPQ2d at 1945-46. The claims were found to be directed to the abstract idea of "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946. Examples that the courts have indicated may not be sufficient to show an improvement to technology include:
- Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48; 
- Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)
Here, the claims neither improve the technological infrastructure nor provide particular solutions to challenges. Rather, they spell out the steps of an algorithm (survival analysis math model) for organizing human behavior implemented with generic technology. In addition to these indisputably conventional features, Applicant did not invent any of those features, and the claims do not recite them in a manner that produces “a result that overrides the routine and conventional” use of these known features. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258 (Fed. Cir. 2014). When viewed as an ordered combination, the proposed claims recite no more than the sort of “perfectly conventional” generic computer components employed in a customary manner that we have held insufficient to transform the abstract idea into a patent-eligible invention. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016). 
We must thus conclude that the claims fail step two as well. 
Claims dependent from the independent claims do not cure the deficiencies and are rejected.

Response to Remarks
Applicant’s amendment and remarks are fully considered but they are not persuasive.
 101
As to applicant remarks that claims aren’t directed to an idea, cannot be practically performed in the mind, applicant is using the old idea of survival analysis for advertising, 
Examiner 
had cited Paul Meier’s original paper from the University of Chicago where survival analysis began.  (University of Chicago Press, Paul Meier, "Nonparametric estimation from incomplete observations” J. Amer. Statist. Assoc. 53 (282): 457–481 (1958)(survival analysis of patients)(already provided to Applicant). At bottom of p.459-460, reader can see survival analysis data started with a sample size of 100 in 1955. The calculations aren’t too bad with just 100. The next year 1000 data were used, and the math gets a little tedious for a human but that’s all. 70 years ago, the first survival analysis was done with pencil and paper. No computers needed. Choosing to implement the idea via computer, abacus, slide rule, chisanbop – these do not transform an idea into patent eligible invention. And to use a computer is Applicant’s mere choice of a particular technological environment. Page 463 shows sample size is selectable; it wouldn’t even have to be 100.

As to applicant remarks that (remarks p1) applicant has a monitoring app, that’s just data gathering MPEP 2106.05, generic, and well-understood routine and conventional

As to applicant remarks that (remarks p1 bottom – 2 top) there are a number of steps, the claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the computer, processor, medium do something unconventional such that Applicant has improved computer functionality. Applicant presents an abstract idea for which computers are invoked merely as a tool.

As to applicant remarks that there’s nothing routine, to the contrary monitoring app is well-understood routine and conventional as shown above.
 
As to applicant remarks that (remarks p2) there are improvements to computer functionality, to the contrary the computer is unchanged and applicant applies survival analysis from 70 years ago to advertising.

Applicant view unfortunately is contradicted by Scotus (Alice, Bilski) and the CAFC.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic computer processors and software that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation. The additional element merely instruct that the execution of the abreact idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the computer, processor, medium do something unconventional such that Applicant has improved computer functionality. Applicant presents an abstract idea for which computers are invoked merely as a tool. 

Mere mention of a piece of a computer or processing device does not confer patentability. Alice Corporation Pty. Ltd. v CLS Bank International ("Alice Corp") 573 US __ (2014). Incorporating the two-step test espoused in its recent decision in Mayo v. Prometheus 566 U.S. ___ (2012), the Court describes a first inquiry as to whether the claims at issue are directed to a patent-ineligible concept. If so, the Court requires a second inquiry as to whether the elements, individually or in combination, “transform” the nature of the claims into a patent-eligible invention. The Court described this second step as a search for an inventive concept, “i.e., an element or combination sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.”  The search for an inventive concept is based on the claims in light of the Specification. 
In a search for an inventive concept, one may look to APPLICANT’S OWN WORDS in the Specification and find survival analysis for marketing and advertising. See Specification ¶ 4-5.
As to applicant remarks (remarks p10 bottom),
the judicial exception is not integrated into a practical application. In particular, the claim recites additional element – medium, processor, storage to perform the claim steps. The elements are recited at a high-level of generality (e.g. generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component, general linking of idea to generic element. Accordingly, these additional elements do not integrate the abstract idea into a practical application for lack of any meaningful limits on practicing the abstract idea. Claim 1 has no hardware. One could do it with pen and paper, or mentally. Claim 2, 22, 24 describe the idea and merely repeat the idea using more data. The rest of the dependent claims merely describe data (impression data, timing data, factor, awareness likelihood). The math is the same but given a data label such as ad awareness data, timing data, device type data. The timing characteristics and device type use the math from Meier’s paper, (such as where time events in patients who are control or treated are associated with timing characteristics, e.g. of a hazard function). Here, applicant’s timing characteristics use the same math but with a new data label, an advertising data label. Claims 13-16 use a covariate of the hazard function (here, the covariate is labeled first device, second device, instead of a medical treatment label such as gender, age, smoking). Using device type as a covariate in survival analysis for marketing in Certain Methods of Organizing Human Behavior, and the Weibull math distribution has long been used for expectation of a terminal event including device failure or any other terminal event. Examples of terminal events: patient dies, marketing conversion, customer relationship ends, customer event. 

103
Withdrawn 

CONCLUSION
Pertinent art cited but not relied upon

Pande US PG PUB 20190385213 for claim limitation timing characteristics

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154. The examiner can normally be reached M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BREFFNI BAGGOT
Primary Examiner
Art Unit 3681



/BREFFNI BAGGOT/Primary Examiner, Art Unit 3681